internal_revenue_service department of the treasury number release date index number 468a washington dc person to contact telephone number refer reply to cc psi 6-plr-118571-03 date date in re revised schedule of ruling amounts legend taxpayer plant transferor intermediate parent director location commission state method act order a b c d e f g h i plr-118571-03 -2- j k l m n o dear this letter responds to your request dated date for a schedule of ruling amounts under 468a-3 i of the income_tax regulations for the taxpayer's nuclear decommissioning fund fund because taxpayer recently acquired the plant from transferor the required information for the schedule of ruling amounts was submitted on behalf of the taxpayer pursuant to sec_1_468a-3 the taxpayer has represented the following facts and information relating to the ruling_request taxpayer is a wholly-owned subsidiary of intermediate which is in turn a wholly-owned subsidiary of parent parent files a consolidated tax_return for itself and its subsidiaries including both taxpayer and transferor under the audit jurisdiction of the director taxpayer acquired an undivided a percent interest in the plant effective b from transferor a public_utility that is a wholly-owned subsidiary of parent the plant is situated near location the collection of decommissioning costs for the plant with respect to taxpayer’s a percent interest in the plant is subject_to the sole regulatory jurisdiction of the commission the operating license for the plant is scheduled to expire in c the method for decommissioning the plant is the method on d the act became effective in state act provides for a transition to competition in state with respect to the generation and sale of electricity although the act permits utilities including transferor to recover stranded costs through a competitive transition charge the commission in order approved the recovery_of nuclear decommissioning costs from transferor’s customers through regulated rates during the remaining life of plant transferor is authorized to petition the commission every five years for authorization to raise or lower the amount collected towards nuclear decommissioning costs from its customers prior to the transfer of the plant from transferor to taxpayer the commission issued a series of orders including order adopting transferor’s proposed plan_of_reorganization and proposals for collecting stranded costs as part of the reorganization in which parent intermediate and taxpayer were formed transferor transferred ownership of the plant the qualified and nonqualified nuclear decommissioning funds associated with the plant the nrc license for the plant and other nuclear generation assets to taxpayer taxpayer also assumed all of transferor’s liability for decommissioning the plant plr-118571-03 -3- pursuant to act transferor will continue to collect nuclear decommissioning expenses from all customers in its service area through a non-bypassable charge on e transferor obtained from the commission a letter stating that the commission’s approval for the transfer of all nuclear assets and liabilities including those associated with transferor’s nuclear decommissioning obligations encompasses the requirement that the nuclear decommissioning funds collected in transferor’s regulated rates be transferred to taxpayer the letter states further that the transfer should be for the sole purpose of depositing those monies in the appropriate trust funds to ensure their availability to fulfill nuclear decommissioning obligations associated with the nuclear generation assets transferred to taxpayer taxpayer represents that transferor currently collects nuclear decommissioning costs from ratepayers and remits such amounts to taxpayer as mandated by the commission on f transferor instituted a proceeding before the commission requesting an increase in the annual amount that transferor recovers for decommissioning costs in determining the decommissioning costs for taxpayer’s interest in the plant the commission used an estimated base cost of g this base cost escalated annually at a rate of h percent results in a future decommissioning cost of i taxpayer represents that under the sec_468a regulations the defined level_funding limitation period extends j and the defined funding_period extends k the estimated period for which the fund will be in effect is l and the estimated_useful_life of the plant is m therefore the qualifying percentage is n percent the assumed after- tax_rate of return to be earned on the assets of the fund is o percent at the present time proceedings are before the commission that may result in an increase in the amount of decommissioning costs for the plant to be included in taxpayer’s cost of service for ratemaking purposes sec_468a of the internal_revenue_code provides that a taxpayer may elect to deduct the amount of payments made to a qualified decommissioning fund however sec_468a limits the amount_paid into such fund for any taxable_year to the lesser_of the amount of nuclear decommissioning costs allocable to this fund which is included in the taxpayer's cost of service for ratemaking purposes for the tax_year or the ruling_amount applicable to this year sec_468a of the code provides that no deduction shall be allowed for any payment to the nuclear decommissioning fund unless the taxpayer requests and receives from the secretary a schedule of ruling amounts the ruling_amount for any_tax year is defined under sec_468a as the amount which the secretary determines to be necessary to fund that portion of nuclear decommissioning costs which bears the same ratio to the total nuclear power plant as the period for which the nuclear decommissioning fund is in effect bears to the estimated_useful_life of the plant this term is further defined to include the amount necessary to prevent excessive funding of nuclear decommissioning costs or funding of these costs at a rate more rapid plr-118571-03 -4- than level_funding taking into account such discount rates as the secretary deems appropriate sec_468a of the code provides that a taxpayer shall be deemed to have made a payment to the nuclear decommissioning fund on the last day of the tax_year if the payment is made on account of this tax_year and is made within ½ months after the close of the tax_year additionally a taxpayer that files for a schedule of ruling amounts and receives such schedule of ruling amounts after the ½ month deadline for making a payment to a nuclear decommissioning fund must make such payment to the fund within days after the date that the taxpayer receives the schedule of ruling amounts for the tax_year sec_1_468a-1 of the regulations provides that an eligible_taxpayer may elect to deduct nuclear decommissioning costs under sec_468a of the code an eligible_taxpayer as defined under sec_1_468a-1 of the regulations is a taxpayer that has a qualifying interest in among other things a direct ownership_interest including an interest as a tenant in common or joint tenant sec_1_468a-2 of the regulations provides that the maximum amount of cash payments made or deemed made to a nuclear decommissioning fund during any_tax year shall not exceed the lesser_of i the cost of service amount applicable to the nuclear decommissioning fund for such tax_year or ii the ruling_amount applicable to the nuclear decommissioning fund for such tax_year if the amount of cash payments made or deemed made to a nuclear decommissioning fund during any_tax year exceeds the limitation of paragraph b the excess is not deductible by the electing taxpayer in addition under sec_1_468a-5 there are rules which provide that the internal_revenue_service may disqualify a nuclear decommissioning fund if the amount of cash payments made or deemed made to a nuclear decommissioning fund during any_tax year exceeds the limitation of paragraph b sec_1_468a-3 of the regulations provides that in general a schedule of ruling amounts for a nuclear decommissioning fund is a ruling specifying annual payments that over the tax years remaining in the funding_period as of the date the schedule first applies will result in a projected balance of the nuclear decommissioning fund as of the last day of the funding_period equal to and in no event more than the amount of decommissioning costs allocable to the fund sec_1_468a-3 of the regulations provides that to the extent consistent with the principles and provisions of this section each schedule of ruling amounts shall be based on the reasonable assumptions and determinations used by the applicable public_utility commission in establishing or approving the amount of decommissioning costs to be included in the cost of service for ratemaking purposes under sec_1_468a-3 the internal_revenue_service shall provide a schedule of ruling amounts identical to the schedule proposed by the taxpayer but no such schedule shall be provided by the service unless the taxpayer's proposed schedule is consistent with the principles and provisions of this section plr-118571-03 -5- sec_1_468a-3 of the regulations provides that in general the ruling_amount for any_tax year in the level_funding limitation period shall not be less than the ruling_amount for any earlier tax_year under sec_1_468a-3 the level_funding limitation period begins on the first day of the tax_year for which a deductible payment is made to the nuclear decommissioning fund and ends on the last day on which the nuclear power plant will no longer be included in the taxpayer's rate base for ratemaking purposes sec_1_468a-3 of the regulations provides that in general the total estimated cost of decommissioning a nuclear power plant is the reasonably estimated cost of decommissioning used by the applicable public_utility commission in establishing or approving the amount of these costs to be included in cost of service for ratemaking purposes sec_1_468a-3 of the regulations provides that a taxpayer's share of the total estimated cost of decommissioning a nuclear power plant equals the total estimated cost of decommissioning such plant multiplied by the taxpayer's qualifying interest in the plant under sec_1_468a-3 the qualifying percentage for any nuclear decommissioning fund is equal to a fraction the numerator of which is the number of tax years in the estimated period for which the nuclear decommissioning fund is to be in effect and the denominator of which is the number of tax years in the estimated_useful_life of the applicable plant sec_1_468a-3 of the regulations provides that the internal_revenue_service shall not provide a taxpayer with a schedule of ruling amounts for any nuclear decommissioning fund unless the public_utility commission that establishes or approves the rates for electric energy generated by the plant has determined the amount of decommissioning costs to be included in the taxpayer's cost of service for ratemaking purposes and has disclosed the after-tax rate of return and any other assumptions and determinations used in establishing or approving the amount sec_1_468a-3 of the regulations provides that any taxpayer that has previously obtained a schedule of ruling amounts can request a revised schedule of ruling amounts such a request must be made in accordance with the rules of sec_1_468a-3 the internal_revenue_service shall not provide a revised schedule of ruling amounts applicable to a tax_year in response to a request for a schedule of ruling amounts that is filed after the deemed deadline date for such tax_year sec_1_468a-6 provides rules for the determination of a schedule of ruling amounts for a transferee of a nuclear power plant we have examined the representations and the data submitted by the taxpayer in relation to the requirements set forth in the code and the regulations based solely upon these representations of the facts we reach the following conclusions plr-118571-03 -6- the taxpayer has a qualifying interest in the plant and will be treated as an eligible_taxpayer under sec_1_468a-1 of the regulations only during such period as transferor is authorized by commission to collect decommissioning costs from customers and is obligated to pay the amounts collected to taxpayer the commission has permitted the amount of decommissioning costs to be included in the transferor's cost of service for ratemaking purposes as required by sec_1_468a-3 of the regulations for the period covered by this letter_ruling the taxpayer has calculated its share of the total decommissioning costs under sec_1_468a-3 of the regulations the taxpayer has determined that n percent is the qualifying percentage as calculated under sec_1_468a-3 of the regulations based on the above determinations we conclude that the taxpayer's proposed schedule of ruling amounts with regard to the commission satisfies the requirements of sec_468a of the code approved schedule of ruling amounts approval of the schedule of ruling amounts is contingent on there being no change in the facts and circumstances known or assumed at the time the current ruling is issued if any of the events described in sec_1_468a-3 of the regulations occur in future years the taxpayer must request a review and revision of the schedule of ruling amounts generally the taxpayer is required to file such a request on or before the deemed payment deadline date for the first tax_year in which the rates reflecting such action became effective the rulings expressed herein are expressly conditioned on the continued application of the requirements stated in the letter received by transferor on e from commission including both the requirement that transferor remit to taxpayer all decommissioning costs collected from ratepayers under the non-bypassable charge and the requirement that taxpayer deposit any such amounts in the appropriate trust funds in addition these rulings are expressly conditioned on the continued direct or indirect ownership and control of transferor and taxpayer by parent except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above in particular no opinion is expressed or implied concerning whether the non-bypassable charge is includible in the gross_income of and deductible by any entity other than taxpayer plr-118571-03 -7- the approved schedule of ruling amounts is relevant only to those payments made to the fund payments allocable to any funds other than the fund cannot qualify for purposes of the deduction under the provisions of sec_468a of the code payments made to such fund can qualify only to the extent that they do not exceed the lesser_of the decommissioning costs applicable to such fund or the ruling amounts applicable to this fund in the tax_year this ruling is directed only to the taxpayer who requested it section 6ll0 k of the code provides it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives we are also sending a copy of this letter_ruling to the director pursuant to sec_1_468a-7 of the regulations a copy of this letter must be attached with the required election statement to the taxpayer's federal_income_tax return for each tax_year in which the taxpayer claims a deduction for payments made to the fund sincerely peter c friedman peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs and special industries cc
